Citation Nr: 0107984	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1985.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for post-traumatic stress disorder and 
a stomach disorder.  As these procedures could not have been 
followed by the RO at the time of the rating decisions, and 
as these procedures are more favorable to the veteran than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran contends that he experienced numerous stressors 
in service that have resulted in post-traumatic stress 
disorder.  The Board finds that the issue of entitlement to 
service connection for post-traumatic stress disorder must be 
remanded so that the RO can further attempt to verify the 
veteran's alleged stressors.  Under the Veterans Claims 
Assistance Act of 2000, such stressor development must 
continue until the evidence of a stressor is verified, or 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile.  

In particular, the Board notes that the RO requested the ship 
deck logs for the period of 1982 to 1985.  However, the Navy 
Historical Center Operational Archives, indicated that a fee 
for this information was needed.  The veteran was informed in 
July 1999, that the VA could not pay for this information.  
However, under the Veterans Claims Assistance Act of 2000, 
Federal departments and agencies must furnish the VA with 
such information as the VA may request for the purpose of 
determining eligibility for or amounts of benefits, or 
verifying other information with respect thereto, and "[t]he 
cost of providing information to the Secretary under this 
section shall be borne by the department or agency providing 
the information."  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 5, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5106).

The veteran testified at a personal hearing before the Board 
in January 2001, that he received treatment at the VA Medical 
Center Outpatient Clinic in Portland, Oregon from 
approximately 1992 to 1996, and from the Washington VA 
Medical Center Outpatient Clinic, Vancouver Division, located 
in Portland, Oregon from 1996 to the present.  Although the 
RO requested VA outpatient treatment records from 1991 and 
1992, in light of the veteran's testimony, further VA 
outpatient treatment records need to be obtained prior to 
appellate review.

The veteran testified further that his inservice stressors 
included mortar fire and missiles being fired at his ship 
while off the coast of Lebanon between December 1982 and 
March 1983, as well as sniper fire from the airport during 
that same time period.  He further testified that in 
September 1984, he was assigned to shore party duties, to 
include body removal in Beirut.  He stated that the reason he 
was selected was because he had a "top-secret clearance."  
The veteran testified that he knew a "Marine radioman" who 
was a casualty of the September 1984 bombing at the United 
States Embassy Annex.  The Board takes this opportunity to 
note, however, that no Marines were killed during the 
September 1984 terrorist attack.  See www.beirut-
memorial.org. 

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his current post-traumatic stress 
disorder and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources, to include VA medical records 
from 1992 to the present.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed descriptions of events.  Any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail should also be 
provided.  The veteran should be 
requested to identify any other sources 
(military or non-military) that may 
provide information concerning the 
incidents.  

The veteran is hereby advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted by military personnel.  He 
is advised to submit any verifying 
information, not already of record, that 
he can regarding the stressors he claims 
to have experienced in service.  He is 
further advised that failure to respond 
may result in adverse action.

3.  Regardless of the veteran's response, 
the RO should prepare a summary of all 
claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, as well as the veteran's 
testimony before the Board in January 
2001, and contact all appropriate 
organizations in order to try and verify 
the claimed stressors.  This summary, 
along with the veteran's appropriate 
personnel records, and any additional 
information received pursuant to this 
remand, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to verify the claimed stressors as 
reported by the veteran.  USASCRUR should 
be requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If USASCRUR 
is unable to provide the specific 
information requested, they should be 
asked to direct the RO to any additional 
appropriate sources.  If, after making 
reasonable efforts to obtain the 
information requested, the RO must notify 
the veteran and (a) briefly explain the 
efforts that the RO made to obtain the 
information; and (b) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4.  The RO must contact the Naval 
Historical Center, Operational Archives, 
Washington Naval Yard, Washington, DC 
20374-0570, and request a copy of the 
ship's logs for the USS SHREVEPORT from 
December 1982 to March 1983, and from 
August to September 1984, as well as any 
other dates necessary to verify the 
stressor information obtained from the 
veteran's comprehensive statement 
requested by this remand.  All attempts 
to secure the ship's logs must be 
documented in the claims file.  If any 
logs cannot be secured, and it appears 
that further efforts would be futile, 
that fact must be documented in the file, 
and the veteran informed in writing.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine any 
psychiatric disorders that are present.  
The entire claims file and a copy of 
this remand must be made available to 
the examiner and the examination report 
must indicate that a review of the 
record was made.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner is instructed that only those 
events may be considered for the purpose 
of determining whether the veteran was 
exposed to a stressor in service.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

